Citation Nr: 1727276	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  17-31 613	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2011 Board of Veterans' Appeals (Board) decision denying a rating higher than 20 percent for a right thumb condition.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


FINDINGS OF FACT

1.  The Veteran filed a motion with the Board in February 2017 seeking the Board's review of an April 2011 Board decision denying a rating higher than 20 percent for a right thumb condition to determine whether that decision involved CUE.

2.  The Board received notice on June 27, 2017, that the CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's review of an April 2011 Board decision denying a rating higher than 20 percent for a right thumb condition to determine whether that decision involved clear and unmistakable error should be dismissed.  38 C.F.R. § 20.1404(f) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. § 20.1404(f) (2016), permits a party to withdraw a motion to review a final Board decision to determine whether CUE exists in that decision.  Inasmuch as the motion for CUE review in this case has now been withdrawn, the motion should be dismissed, without prejudice to refiling, as provided by 38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       ____________________________________________
	Lesley A. Rein
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2016).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


